Citation Nr: 1817550	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for scleroderma.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1965 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2018, the Veteran and his spouse testified at a Central Office hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his service-connected scleroderma disability warrants a higher rating, or, alternatively, is incorrectly rated as analogous to lupus. Specifically, the Veteran contends that he has multiple manifestations of his scleroderma disability, to include joint pain in his upper and lower extremities. In March 2017, the Veteran was administered a lupus VA medical examination. The Board requires additional examinations in order to fully and fairly evaluate his claim.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide any service and non-service treatment records he possesses or identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Contact the Social Security Administration (SSA) and obtain all medical records associated with the disability determination made by that agency. Associate all records with the claims file, and if no records can be found after an exhaustive search, so annotate the claims file.

4.  Schedule the Veteran for an appropriate VA examination BY A QUALIFIED PHYSICIAN. ADVISE THE EXAMINER THAT CONSISTENT WITH VA RATING PROTOCOLS, HE/SHE IS TO DETERMINE THE SEVERITY OF ALL CURRENT MANIFESTATIONS OF THE VETERAN'S SERVICE-CONNECTED SCLERODERMA. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. An explanation should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Which, if any, of the Veteran's current service-connected diagnoses is a manifestation of the Veteran's scleroderma disability?

b) Are any of the Veteran's non-service-connected disabilities proximately due to or aggravated (e.g. worsened, and if so, to what degree) by the Veteran's service-connected scleroderma disability? 

c) If aggravation is found, the examiner should also state, to the extent possible, the baseline level of the disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The Veteran had bilateral carpal tunnel release surgery and right knee arthroscopy in 1989. 

* In August 1990, the Veteran was diagnosed with early connective tissue disease. See VBMS entry dated December 16, 2016, titled "Medical Treatment Record - Non-Government Facility," page 34 of 75.

* In December 1990, a full-body radiological scan found degenerative joint disease of the shoulders, knees and ankle. See VBMS entry dated December 16, 2016, titled "Medical Treatment Record - Non-Government Facility," page 28 of 75.

* In January 1991, the Veteran was assessed with early diffuse scleroderma. See VBMS entry dated December 16, 2016, titled "Medical Treatment Record - Non-Government Facility," page 42 of 75.

* The Veteran has a history of telangiectasias, actinic keratosis, and joint pain/stiffness.

* April 2013 private treatment record in which the examiner noted the Veteran's rheumatologist, who was monitoring the Veteran's scleroderma disability, recommended the Veteran see an orthopedic surgeon to discuss hip replacement surgery. X-rays taken at the initial assessment revealed bilateral degenerative arthritis, with severe osteoarthritis and bone cysts. See VBMS entry dated May 22, 2017, titled "Medical Treatment Record - Non-Government Facility," page 9 of 64.

* The Veteran had bilateral hip replacement surgery in May 2013. See Id. at pages 49-51 of 64. 

* In November 2013, the Veteran was assessed with chronic progressive right knee pain secondary to osteoarthritis. See Id. at pages 16-18 of 64.

* The Veteran had right knee medial arthroplasty in January 2014. See Id. at pages 60-61 of 64.

* May 2017 private treatment record in which the Veteran reported bilateral ankle pain after four hours of activity. He was diagnosed with subfibular impingement of the right lower extremity; bilateral pes planus; hallux rigidus and hallux valgus of the right foot; right foot pain; bilateral ankle pain; and right foot arthritis. See VBMS entry dated June 6, 2017, titled "Medical Treatment Record - Non-Government Facility," pages 10-12 of 16. 

* Service connection is in effect for degenerative arthritis of the right knee, status post-surgery with residual scar; degenerative joint disease of the left ankle; scleroderma; laceration of the right forehead; and bilateral carpal tunnel syndrome, status post release surgeries with residual scars.

5. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Following the review and any additional development deemed necessary, re-adjudicate the claims. Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




